Title: 12th.
From: Adams, John Quincy
To: 


       Mr. Howe, preached us two Sermons from John III. 3. Jesus answered and said unto him, Verily, verily I say unto thee, Except a man be born again he cannot see the kingdom of God. The text did not please me at first, and the tenets held forth, were pretty much such as I should have expected from this beginning. In the morning he said he would have us suppose, that we all wish’d and desired our own Destruction. In the afternoon we were told, that without grace, we could not believe, and without believing, we could not be saved; and that we could not acquire grace of ourselves; nor if we obtained it, was it owing to merit in us. An Impious System in my opinion. He said that an unregenerate man, supposing even he was admitted into heaven, could not be happy. This was quite a new Idea, to me. He illustrated it by a simile saying, a Swine, could never be happy, was he put into a Palace, elegantly furnish’d. He carried on this elegant simile for ten minutes. Another he made use of was still more ludicrous. A man could no more obtain grace, by works, than he could walk to get himself feet. At another time he said Adam’s original sin, was imputed to all his Posterity. I know added he, this point is much contested, but my business is not to prove it here, and I shall therefore, take it for granted. This is a short way to prove anything, but, although he maintained a doctrine which appeared to me, opposite to common sense, as well as injurious to the supreme being; yet sometimes he would speak for a quarter of an hour at a time, with a great degree of energy and Propriety. Some parts were excellent, but the, whole, was but indifferent at best. Spent the Evening with Mr. Thaxter. Eliza, was unwell in the afternoon.
      